                     Exhibit B
                      U.S. Patent No. 7,010,508




Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 1 of 11
                                                                                                      USOO7010508B1


(12) United States Patent                                                           (10) Patent No.:                 US 7,010,508 B1
       L0ckW00d                                                                     (45) Date of Patent:                         Mar. 7, 2006
(54) AUTOMATED MULTIMEDIA DATA                                                          4,359,631 A * 11/1982 Lockwood et al. ......... 235/381
        PROCESSING NETWORK                                                              4,714.989 A     12/1987 Billings ...................... 364/200
(76) Inventor: Lawrence B. Lockwood, 5935 Folsom                                                  OTHER PUBLICATIONS
               Dr., La Jolla, CA (US) 92037                                      Young, G, “Computer Firm to Help Buyers Shop for Loan',
                                                                                 Washington Post, Virginia, Real Estate Section, Apr. 9, 1984
(*) Notice:            Subject to any disclaimer, the term of this               NexisTM Excerpts. *
                       patent is extended or adjusted under 35                   sk -
                       U.S.C. 154(b) by 0 days.                                     cited by examiner
                                                                                 Primary Examiner-P. Austin Bradley
(21) Appl. No.: 08/418,772                                                       Assistant Examiner-X. Chung-Trans
       1-1.                                                                      (74) Attorney, Agent, or Firm-Charmasson, Buchaca &
(22) Filed:     Apr. 7, 1995                                                     Leach, LLP
            Related U.S. Application Data
(63) Continuation of application No. 08/347,270, filed on                        (57)                        ABSTRACT
        Nov. 30, 1994, now Pat. No. 6,289,319, which is a
        continuation of application No. 08/096,610, filed on                                                                         . .. . .
        Jul. 23, 1993, now abandoned, which is a continua-                       A system for filing applications with an Institution from
        tion of application No. 07/752,026,
                                      - 0
                                            filed on Aug. 29,                    plurality of remote Sites, and for automatically processing
                                                                                 Said applications in response to each applicant's credit rating
        1991, now abandoned, which is a continuation of                          obtained from a credit reporting Service comprising a Series
        applit Na "...is filed O Mar. F.                                         of Self-service terminals remotely linked via a telephone line
        now abandoned, which is a continuation of applica-                       to a first computer at the institution and to a Second computer
        S.               5. filed on Jan. 24, is:                                at the credit reporting Service headquarters. Each remote
        abandoned, which is a continuation-in-part of appli-                     terminal comprises a Video Screen and a Video memory
        cation No. 06/613.525, filed on May 24, 1984, now                        which holds image-and-Sound-generating information
        Pat. No. 4,567,359.                                                      arranged to Simulate the aspect and Speech of an application
                                                                                 loan officer on the video Screen. The Simulated loan officer
(51) Int. Cl.                                                                    is used to acquire loan request data from the applicant by
     G06F I 7/60                 (2006.01)                                       guiding him through an interactive Sequence of inquiries and
(52) U.S. Cl. ........................................................ 705/35    answers. The System may be utilized as a trading network
(58) Field of Classification Search ................ 235/381,                    whereby Stations are used by Sellers and buyers to place and
                                                235/380,379; 705/35              accept offers for Securities, the central installation acting as
     See application file for complete Search history.                           a central computerized database where all transactions are
                                                                                 processed and the various data items Stored and automati
(56)                       References Cited                                      cally updated.
                  U.S. PATENT DOCUMENTS
       4,333,152 A          6/1982 Best ........................... 395/152                       17 Claims, 5 Drawing Sheets



                                                     102
                                                                                                      102
                                                                                                              TERMINA B

                                  o                                    FINANCIANSTITUTION
                                                                                    104
                                                                                                      -

                          CREDIRATING SERVICE                 ERMINA
                                                             MONTOR
                                             112               &
                                                             UPDATE
                                   AA
                                 PROCESSOR
                                                                                                       111
                                                           COMMUN
                                                            CONTROL




       Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 2 of 11
Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 3 of 11
U.S. Patent              Mar. 7, 2006      Sheet 2 of 5               US 7,010,508 B1




                         118
             VIDEO
            SCREEN
                       119                                                     114


     121
              VOICE
                         120
                                              DATA
                                                          113         (e)
           SYNTHESIZER                      PROCESSOR


                                                                               115
                         122
              STRIP                                                    MODEM
             READER

                         123
                                                                                     116
             PRINTER                                 RAM                DMA
                                                    MEMORY

                                                                117



                                  FIG. 2




  Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 4 of 11
U.S. Patent           Mar. 7, 2006         Sheet 3 of 5                US 7,010,508 B1




                  Y                                           Y

                                 ENGLISH                  SPANS         129
              NWAD              PRESENTATE                PRESENTATE




                                 PREVIOUS                               131
                                QUOTATION

                                                                        132



                                                                        133




         FIG. 3
                                     INSTRUCT




  Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 5 of 11
U.S. Patent                 Mar. 7, 2006   Sheet 4 of 5   US 7,010,508 B1




        3LOTNo. JNEOTJËIS




  Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 6 of 11
U.S. Patent        Mar. 7, 2006                    Sheet 5 of 5   US 7,010,508 B1




                                  T yp 1"HSET')S




  Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 7 of 11
                                                       US 7,010,508 B1
                                1                                                                        2
          AUTOMATED MULTIMEDIA DATA                                       plays the live image of a fictitious loan officer who helps the
             PROCESSING NETWORK                                           applicant through an interactive Series of questions and
                                                                          answers designed to Solicit from the applicant all the infor
                   PRIORAPPLICATIONS                                      mation necessary to process his loan application. The ter
                                                                          minal can acquire credit rating information about the appli
  This is a continuation application of copending applica                 cant from the credit reporting bureau and make a decision
tion Ser. No. 08/347,270 filed Nov.30, 1994, U.S. Pat. No.                based on all the information gathered about the credit
6,289,319 which is a continuation of Ser. No. 08/096,610                  Worthiness of the applicant and the amount of loan to which
filed Jul. 23, 1993 abandoned, which is a continuations                   he is entitled. The loan amount is then communicated to the
application Ser. No. 07/752,026 filed Aug. 29, 1991, aban                 applicant and to the financial institution for further proceSS
doned, which is a continuation of application Ser. No.                    ing of the loan.
07/168,856, filed Mar. 16, 1988, abandoned which is a
continuation of application Ser. No. 06/822,115, filed Jan.                     BRIEF DESCRIPTION OF THE DRAWINGS
24, 1986, abandoned which is a continuation-in-part of
application Ser. No. 06/613.525, filed May 24, 1984 now              15     FIG. 1 is a general block diagram of the System for
U.S. Pat. No. 4,567,359 issued Jan. 28, 1986.                             automatically processing loan applications,
                                                                            FIG. 2 is a block diagram showing the major components
          BACKGROUND OF THE INVENTION                                     of the terminal; and
                                                                             FIGS. 3 to 5 are detailed flow diagrams of the system
   The present invention relates to automatic Self-operated               operation.
terminals, vending machines, and interactive data proceSS
ing networks. More specifically, this invention relates to                          DESCRIPTION OF THE PREFERRED
terminals used by banking and other financial institutions to                       EMBODIMENT OF THE INVENTION
make their services available at all hours of the day from
various remote locations.                                            25      Referring now to the drawings, there is shown in FIG. 1
   Loan processing has traditionally been a labor-intensive               the general block diagram of the automatic loan processing
busineSS which represents the major activity of banks and                 terminal system. The system links a financial institution 101,
other financial institutions. In the processing of a loan                 a plurality of Self-service terminals at various remote Sites
application, numerous forms have to be filled-out, loan                   102 and a credit rating service 103 by telephone lines or
officers have to explain payment Schedules and generally                  other means of telecommunication. The financial institution
guide the applicant through the loan application process. The             101 is provided with a central processor 104 which is used
financial institution then has to process the application and             primarily to process loan applications and handle other
either telephone, mail, or communicate acceptance or rejec                financial transactions. The central processor 104 has a
tion of the loan in person to the applicant. The complexity               communication interface which allows it to access the
of the proceSS has So far prevented the application of               35   various terminals 105 at the remote sites and be accessed by
automatic terminals to this important part of financial insti             them at any time of the day. A communication control unit
tution activities. Automatic vending machines and Self                    106 associated with the central processor 104 assures an
Service terminals have evolved to a high degree of Sophis                 orderly Sending and receiving of information between the
tication as disclosed in U.S. Pat. No. 4,359,631 Lockwood,                terminals and the central processor. The communication
et al. Yet, this high degree of Sophistication has not been put      40   control unit 106 provides for a quick transfer of batches of
to use in the more complex types of goods and Services                    information to and from the terminals 105 under direct
distribution which requires a great deal of interaction                   acceSS memory mode. Direct access memory modes are
between individuals or between individuals and institutions.              achieved by means of high Speed data eXchange units Such
                                                                          as those manufactured by Metacomp, Inc. of San Diego,
            SUMMARY OF THE INVENTION                                 45   Calif. and sold under the mark METAPAKS. The central
                                                                          processor 104 is also provided with a terminal monitor and
   The principal object of this invention is to provide an                update unit 107 which is programmed for periodically
economical means for Screening loan applications. When                    polling the various terminals 105 in order to verify their
one considers that up to 75% of perSons applying for loans                Status and proper operation and to update the data Stored in
fail to meet the financial institution qualification criteria, one   50   those terminals as may be required. The memory 108 of the
realizes that a great deal of labor is required by loan officers          central processor 104 holds some files 109 in which are
before a qualified applicant presents himself.                            Stored information about the various loans available to
   Another object of the invention is to standardize the                  customers from the institution. This information includes
reporting and interpretation of credit ratings and their appli            loan rates and repayment Schedules. These loans include real
cation to loan application processing.                               55   estate loans, loans to finance the purchase of automobiles,
   A further object of the invention is to reduce the amount              boats and other vehicles, personal loans Secured by certifi
of paperwork and processing time required by each loan                    cates of deposit, StockS and other assets controlled by the
application.                                                              financial institution 101 and unsecured personal loans. Loan
   It is also an object of the invention to offer a more                  packages which have been quoted to customers are Stored in
personal way to apply for credit. Many applicants who                60   a quoted case file 110 pending acceptance and execution by
would not hesitate to use a mechanical device to place their              the applicant. Once a loan has been approved and accepted
inquiry are reluctant to inquire about loans requiring face               it is processed and monitored through, an active case file
to-face interaction with a loan officer.                                  111. The credit rating service 103 is an institution such as
   These and other objects are achieved by means of a                     TRW CREDENTIAL SERVICE which maintains financial
System that ties together financial institution data proceSS         65   files of consumerS based on past and current loan payment
ing, the computer Services of a credit reporting bureau, and              obligations, credit card uses and balance sheets provided as
a plurality of remote terminals. Each remote terminal dis                 part of loan applications, and makes that information avail


      Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 8 of 11
                                                     US 7,010,508 B1
                              3                                                                       4
able to a membership of merchants and financial institutions           to deliver to the applicant a hard copy of any loan quotation
who need to access the credit worthiness of a particular               as well as a confirmation of his accepted loan.
customer. The credit rating Service information is processed              FIG. 3 is a flow diagram of the System operation during
automatically by a data processor 112 equipped with auto               the initial phase of the loan application proceSS. The Start
matic communication interface. This interface allows direct            124 of System operation is triggered either by the applicant
access through telephone lines or other communication                  pushing a start button or by the automatic detection of his
networks by any subscribing member. The confidentiality of             presence in front of the terminal. Once the System is
the credit rating Service files is guaranteed by use of iden           activated 125 the recording of an image and Sound of a
tifying codes which must be provided with each request.                fictitious loan officer is read from the videodisc 114 and
   The system operates as follows. The central processor 104           appears on the video screen 118. The fictitious loan officer
of the financial institution 101 periodically sends to the             takes the applicant through a language Selection routine
terminals 105 at the various remote sites 102 loan rate                126-129. In this case, the applicant is asked in both English
information and other data pertinent to the loans available            and Spanish in what language the loan transaction is to be
from that institution which are extracted from the loan rate           conducted. In this phase of the operation as well as all
file 109. That information is stored in the various terminals     15   interactive communications between the loan officer and the
and can be reviewed by an applicant in need of a loan. Once            applicant, the loan officer explains to the applicant how to
the applicant has Selected a type of loan which is available           enter his answer by means of the touch pad 119. The
from the institution, he is asked to provide the pertinent             applicant is then asked whether a previous quotation has
personal information data which will be necessary to proceSS           already been prepared for him 130. In the affirmative, he is
his loan application. The information provided by the appli            then requested 131 to enter a pass number or identification
cant is Supplemented by a financial profile obtained directly          number either by entering the number on the touchpad or by
from the credit rating Service after being automatically               running his credit I.D. card through the strip reader 122. The
requested by the terminal 105. The terminal 105 is pro                 terminal then addresses the financial institution and requests
grammed to compute the credit worthiness of the applicant              132 the prior loan quotation stored in the quoted case file 110
and to approve or disapprove the loan. Once the loan has          25   of the central processor 104. This is done by the data
been approved the applicant is requested to accept it or reject        processor 113 of the terminal dialing the institution tele
it. Accepted loan information is transmitted to the central            phone number through the modem 115 and Sending a request
processor of the financial institution and Stored in the active        message. The terminal goes into a Standby mode with its
case file 111. Information about loans which have not been             DMA unit 116 waiting for a transfer of information from the
accepted on the Spot, are also transmitted to the financial            line into the RAM memory 117. The continued operation
institution and Stored for a period of time in the quoted case         depends on whether or not the previous quotation is found
file 110. The customer can return to one of the terminals and          134 to be on file. If the answer is negative, the fictitious loan
accept that loan anytime during the validity period.                   officer instructs 135 the applicant how to proceed to apply
   Turning now to FIG. 2, there is shown a block diagram of            for a loan. In the case where a previous quotation is found
the various components of a terminal 105. The operation of        35   to be on file, that quotation is transferred to the terminal
the terminal is controlled by a data processor 113. To the left        according to the program routine B illustrated in FIG. 5.
of the processor, various blockS represent the peripheral                 FIG. 4 is the flow diagram of the System operation during
equipment which interfaces with the applicant. To the right            the acquisition of information by the terminal from the
of the processor there is shown a videodisc 114 on which are           applicant. The applicant is first asked to Select 136 the type
Stored all the permanent data necessary for the operation of      40   of loan in which he is interested. In this case, he is offered
the terminal including the data necessary to effectuate the            a menu allowing him to choose between a real estate loan
interactive and automatic request of information by the                138, a vehicle loan 139, a personal loan 140 secured by an
terminal from the applicant. A modem 115 provides a                    asset held by the financial institution or a personal unsecured
two-way communication channel with the financial institu               loan 141. Any invalid Selection 137 triggers a new request.
tion 101 and the credit rating service 103. The modem is          45   Once a type of loan has been Selected, a real estate loan for
controlled by the data processor 113 and handles a batch of            example, the fictitious loan officer asks a Series of inquiries
information through a direct memory access unit 116, to and            corresponding to the questions that would be found on a
from a RAM memory 117. Thus, the RAM memory can be                     Standard loan application form. For each question, the
used to hold data obtained from the loan rate files 109 at the         System performs a Subroutine 142-145 designed to guaran
financial institution as well as applicant's financial profiles   50   tee proper input of the information into the terminal memory
obtained from the credit rating service 103. The RAM                   117. If a problem develops during the question and answer
memory can also be used to Store Some of the operating                 period, the applicant is invited to call 144 the loan Service at
routines necessary for the operation of the terminal.                  the financial institution. If the answer to a question is not
   Communication with the applicant is done mainly                     received within fifteen Seconds 145, the process of applica
through the video screen 118. The video screen 118 displays       55   tion is presumed to have been abandoned by the applicant
the picture of a fictitious loan officer who informs the               and the System returns to its initial Standby State. Once all the
applicant about the various types of loans available as well           proper answers have been accepted, they are processed 146
as the manner in which the application can be filed. The               by the terminal data processor 113. This proceSS may
applicant answers the request of a loan officer by means of            involve analyzing certain key answers in order to identify
a touch pad 119 or a keyboard. Any entry made by the              60   any element or data that would automatically disqualify the
applicant on the touch pad 119 is processed and orally                 applicant. Depending upon the result of that first analysis,
repeated immediately by means of a voice synthesizer 120               more questions 147 may be presented to the applicant in
and loud Speaker 121. The oral expression of the answers               order to refine the data necessary for a thorough assessment
provided by the applicant is a way to assure that no false             of his qualifications.
entry is made. A magnetic Strip reader 122 may be provided        65      Turning now to FIG. 5, the B subroutine used to receive
So that the applicant can give an account number or an                 a previous quotation from the financial institution is illus
identification by means of a credit card. A printer 123 is used        trated in the first flow diagram. Once the previous quotation


     Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 9 of 11
                                                     US 7,010,508 B1
                               S                                                                      6
is requested 148 the DMA unit 116 of the terminal is allowed               Related applications of the system include the Selection
to receive a batch of information containing the previous               and purchase of stocks and Securities, the Selection and
quotation. This batch of information is stored in the RAM               opening of so-called “self-directed investments' Such as
memory 117 from where it is retrieved 150 and displayed                 Individual Retirement Accounts, and other complex trans
151 on the video screen 118. The applicant is then asked if             actions which normally require a great deal of time and
he wants a hard copy 152 of the quotation. In the affirmative,          attention on the part of the officers of an institution.
the previous quotation is printed 153 on printer 123. The                  For instance, the above-described system may be utilized
second flow diagram corresponds to the acquisition of the               as a trading network between buyers and Sellers of Securities
applicant's financial profile from the credit rating Service            without changing the hardware components of the System,
103. Once a loan quotation has been presented to the                    and with only minor adaptations of the programming rou
applicant he is asked whether or not he wants to apply for the          tines. Each self-service terminal or station 105 can be used
loan 154. If his answer is negative, the fictitious loan officer        by either a seller or buyer of securities as well as a stock
expresses final greetings 155. The loan quotation, if not               broker or other trading agency. The Seller Supplies informa
already in storage at the financial institution, is transmitted         tion about the securities in his portfolio that he wants to trade
there for temporary storage in the quoted case file 110 of the     15   by entering an offer to sell on his station 105. The offer is
central processor 104. If the applicant wishes to apply for the         automatically transferred to the central processor 104 at an
loan, he is asked to provide a password or identification 156           institution 101 acting as a clearinghouse. The information
which will allow the terminal to access his file at the credit          about the offer becomes part of a database stored in the
rating service 103. AS previously explained, this number can            memory 108 of the institution, such as in the active case file
be entered directly by means of an identification card run              111. Any prospective buyer can access the database through
through the strip reader 122 or entered manually 157 by                 one of the stations 105 to evaluate what type of Security may
means of the touch pad 119. The terminal requests a rating              be available for purchase. The prospective buyer can then
158 from the credit rating service 103 in a manner similar to           transmit an acceptance of one of the offers Stored in the
the one used and described previously for obtaining a                   active case file 111 or transmit a counter-offer to purchase
previous quotation from the financial institution. The appli       25   the same security at a lower price. The central processor 104
cant's financial profile is received as a batch of information          at the institution is used to match buy and sell offers, update
through the DMA unit 159 and then read from the memory                  the active case files and confirm transactions.
160. The financial profile is then analyzed by the terminal in            While the preferred embodiment of the invention has been
order to compute 161 a debt ratio or other criterion devised            described and several modifications have been Suggested,
by the financial institution to access the credit worthiness of         other embodiments may be devised without departing from
the applicant. The debt ratio is the ratio of the applicant's           the spirit of the invention and the Scope of the appended
current expenses to his current income. Other parameters                claims.
such as debt to equity ratio or fixed assets to debt may be
computed by the terminal data processor 113 and used in                   What is claimed is:
determining the qualifications of the applicant. It should be      35     1. An automated multimedia system for data processing
noted that the entire decision whether or not to grant the loan         which comprises:
is performed automatically and onsite by the terminal 105                 a computerized installation including a database, means
without intervention whatsoever from any of the financial                    for entering data into said database, and a program
institution personnel, except in case of a breakdown in                      means for storing, processing, updating, and retrieving
communications by requesting a direct telephone call by the        40        data items in response to coded requests from Stations
applicant to the financial institution.                                      in communication with Said installation;
   The last flow diagram on the drawing represents the final              at least one station including a general purpose computer
phase of the loan application transaction. Once the terminal                 and a program applicable to said computer for Sending
equipment has determined that the applicant qualifies 162                    said requests to said installation;
for the loan, the applicant is So notified 163, and instructed     45     means for communicating data back and forth between
how to obtain the loan funds. The institution is also notified              said installation and Said Station;
165, and the loan is processed through the active case file               said station further including:
111 by the central processor 104. The fictitious loan officer                a mass memory and means associated there with for
closes the transaction by giving his final greetings 166                       storing and retrieving textual and graphical data;
before the system is returned to a standby condition. If the       50
                                                                            a video display and means associated there with for
applicant does not qualify for the amount of loan requested,                   displaying textual and graphical data;
he is first asked whether a lesser amount 167 would be
acceptable to him. He is then instructed to enter the lesser                means for entering information into said computer;
amount 168 through the touchpad 119. That new amount is                     means for programming sequences of inquiring mes
then checked against the determination already made by the         55          sages on said video display in accordance with preset
terminal. The process is repeated until an acceptable amount                   routines and in response to said information;
is requested by the applicant, or until Such time as the                    said sequences including instructions to an operator of
applicant declines to proceed with the loan application.                       said station for operating said station; and
   It should be noted that the system as described could be                 means for selectively and interactively presenting to
applied to other forms of transactions in which information        60          said operator interrelated textual and graphical data
has to be acquired from a customer then processed to a                         describing a plurality of transaction options, and for
decision or into the performance of a particular task. A                       selectively retrieving data from Said mass memory;
similar system could be used, for instance, for the prepara               means for storing information, inquiries, and orders for
tion and filing of income tax returns. In Such case, the                    transactions entered by said operator via said means for
assistance that the fictitious person who appears on the Video     65       entering information;
screen can give to the applicant in filling-out the tax form              means for transmitting said inquiries and orders to Said
can be easily programmed on the videodisc.                                  installation via said means for communicating;


    Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 10 of 11
                                                     US 7,010,508 B1
                          7                                                                          8
  means for receiving data comprising operator-Selected                  11. The system of claim 9, wherein:
     information and orders from Said installation via Said              Said means for combining comprise means for Searching
    means for communicating, and                                           Said Set of Stored data; and
  means for interactively directing the operation of Said                Said means for formulating comprise means for Selec
    computer, Video display, data receiving and transmit                    tively retrieving Said question from a plurality of Stored
    ting means, and mass memory comprising means for                        questions.
    holding an operational Sequencing list, means for pro                12. The System of claim 10, wherein:
    cessing Said operator-entered information, inquiries,                Said means for combining further comprise means for
     and orders according to backward-chaining and for                      matching part of Said user's entry with part of Said Set
    ward-chaining Sequences, and means responsive to the                   of Stored data; and
    Status of Said computer, display, mass memory, and                   Said means for requesting comprise means for generating
    data receiving and transmitting means for controlling                   an information request message.
    their operation;                                                     13. The system of claim 10, which further comprises:
  Said means for processing including means for analyzing                a Storage means,
    Said operator-entered information and means, respon           15     means for addressing Said Storage means with Said request
    Sive to Said means for analyzing, for presenting addi                   message, and
    tional inquiries in response to Said operator-entered                computer programs for controlling Said various means.
     information;                                                        14. The system of claim 13, wherein said means for
  Said computerized installation further including:                    delivering further comprise means for translating textual
    means responsive to items received from Said Station               information into graphical information.
       for immediately transmitting Selected data retrieved              15. The system of claim 13, wherein said means for
       from Said database to Said Station;                             delivering further comprises means for translating textual
     means responsive to an order received from Said Station           information into audio-Visual information.
       for updating data in Said database including means                16. An automated multimedia data processing System
       for correlating to a particular set of data received       25   which comprises:
       from Said Station;                                                at least two computerized Stations, each including:
      whereby Said System can be used by a plurality of                  at least one access means,
         entities, each using one of Said Stations, to exchange          a mass memory and a database Stored in Said mass
         data, and to respond to inquiries and orders instan               memory;
         taneously or over a period of time.                             means for Storing, processing, updating, and retrieving
   2. The data processing System of claim 1, wherein at least              data;
one of Said stations comprises a tangible record-generator               program means for controlling Said storing, processing,
and means associated there with to generate a document.                    updating, and retrieving data means in response to
   3. The system of claim 1, wherein said textual data                      coded requests entered on Said acceSS means,
comprise codes, words, phrases, numbers, and letters.             35
                                                                         means, associated with Said mass memory, for Storing and
   4. The System of claim 3, wherein Said graphical data                    retrieving textual and graphical data;
include Still pictures, and moving images.                               means for processing interrelated textual and graphical
   5. The system of claim 4, wherein said station further                   data describing a plurality of transaction options, and
comprises means for generating audio information.                        for Selectively retrieving data from Said mass memory;
   6. The System of claim 1, wherein Said mass memory             40
                                                                            interrelated textual and graphical data Stored in Said
comprises an optical disc.                                                  mass memory, and accessible through interrelated tex
   7. The system of claim 5, wherein said means for selec                   tual and graphical access path means,
tively and interactively presenting comprises means for                  means for accepting and processing Said requests accord
retrieving and combining textual data and graphical data, to                ing to backward-chaining and forward-chaining
proceSS Said textual and graphical data into audio-visual         45
                                                                           Sequences,
Signals, and to apply Said Signals to Said Video display.                means responsive to Said coded requests for automatically
   8. An automated multimedia System for data processing                   displaying Selected data;
for delivering information on request to at least one user,              means for interactively directing the operation of Said
which comprises:
   at least one computerized Station;                             50       Various means,
   means for accepting and processing an user's entry                    and of Said mass memory, Said means for directing
      according to backward-chaining and forward-chaining                   comprising means for holding an operational Sequenc
      Sequences, including:                                                 ing list and means responsive to the Status of Said mass
      means for analyzing and for combining an user's entry                 memory, and Said various means, for controlling their
       with a set of Stored data, and                             55        operations.
      means, responsive to Said means for analyzing and for              17. The system of claim 16, which further comprises:
        combining, for formulating a query and outputting                a computerized installation; wherein each of Said Stations
        Said query to Said user; and                                        comprises:
      means for delivering information to Said user.                     means for entering and transmitting requests to Said
   9. The system of claim 8, wherein said means for formu         60       installation;
lating comprise means for presenting a question to Said user.            means for receiving data from Said installation; and
   10. The system of claim 9, wherein said means for                     means for displaying Said data.
formulating further comprise means for requesting informa
tion for Said user.




    Case 1:21-cv-00025-TDS-LPA Document 15-2 Filed 03/26/21 Page 11 of 11
